DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive. 
The applicant argues that “Claim 1, as amended, includes the following features: “a guided communication network including a first guided communication network entity and a second guided communication network entity, the guided communication network being implemented by a wired network” and  “the boundary network entity is operable to transmit, to the other networks, a timing synchronization message to enable network entities of the other networks to establish timing synchronization with the grandmaster clock signal, the timing synchronization being provided between the guided communication network entities and the wireless network entities”. The remaining independent Claims 11, 14, and 17 include corresponding features. The Joseph reference, cited in the outstanding rejection, in Applicant’s view does not disclose the features of the amended independent claims, as presently clarified. Thus, Applicant respectfully submits that the amended independent claims are not anticipated by Joseph, but patentably distinguish over Joseph.”; the examiner respectfully disagrees.  Joesph teaches communication system 200 that supports wireless communication system enhancements for transparent and boundary clocks in accordance with aspects of the present disclosure. In some examples, communication system 200 may implement aspects of wireless communication network 100. Communication system 200 may .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a manager configured to” in claim 14 and “an issuing unit configured to” in claim(s) 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a manager configured to” in claim 14 and “an issuing unit configured to” in claim(s) 15 and 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim and there no association between the structure and the function can be found in the specification.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joseph et al. (US 2020/0267673 A1; hereinafter “Joseph”).
For claim 1, Joseph teaches a composite network comprising a guided communication network including a first guided communication network entities and a second guided communication network entity, the guided communication network being implemented by a wired network; and a wireless network including a first wireless network entity and a second wireless network entity, wherein one of the first guided communication network entity, the second guided communication network entity, the first wireless network entity and the second wireless network entity hosts a grandmaster clock operable to generate a grandmaster clock signal, wherein the one hosting the grandmaster clock is a boundary network entity, in communication with other networks, and wherein the boundary network entity is operable to transmit, to the other networks, a timing synchronization message to enable network entities of the other networks to establish timing synchronization with the grandmaster clock signal, the timing 

For claim 3, Joseph teaches wherein the timing synchronization message includes time synchronization information pertaining to the grandmaster clock (see paragraph 0170; a time indicated at a master clock 305, which may be a master clock in a TSN such as a TSN 205, may be conveyed to a slave clock 310. In some examples, master clock 305 corresponds to a first node of a TSN and slave clock 310 corresponds to a different node of the TSN. According to a method of synchronization using the one-step synchronization message, a Sync message 315 (e.g., a data packet or a frame) departs the first node at time t.sub.1 (i.e., the egress time) according to master clock).
From claim 4, Joseph teaches wherein the network entities of the other networks are operable to synchronize to a network master clock, and wherein the boundary network entity is operable to transmit a timestamp of the network master clock, the timestamp being associated with the timing synchronization message (see paragraph 0170; a time indicated at a master clock 305, which may be a master clock in a TSN such as a TSN 205, may be conveyed to a slave clock 310. In some examples, master clock 305 corresponds to a first node of a TSN and slave clock 310 corresponds to a different node of the TSN. According to a method of synchronization 
For claim 5, Joseph teaches wherein the boundary network entity is operable to transmit clock offset information to enable network entities of a receiving network to synchronize with the grandmaster clock using the time synchronization information (see paragraph 0167; to improve time synchronization, these ingress and egress times can be used to support time synchronization of components of a TSN that communicate via the wireless communication network and see paragraph 0170; a time indicated at a master clock 305, which may be a master clock in a TSN such as a TSN 205, may be conveyed to a slave clock 310. In some examples, master clock 305 corresponds to a first node of a TSN and slave clock 310 corresponds to a different node of the TSN. According to a method of synchronization using the one-step synchronization message, a Sync message 315 (e.g., a data packet or a frame) departs the first node at time t.sub.1 (i.e., the egress time) according to master clock).
For claim 6, Joseph teaches wherein the grandmaster clock is hosted by one of the first guided communication network entity and the second guided communication network entity and wherein the boundary network entity is operable to initiate communications in the wireless network to establish measures of at least one of message residence times or propagation delays, the measures being for transmission of messages in the wireless network (see paragraph 0167; to improve time synchronization, these ingress and egress times can be used to support time synchronization of components of a TSN that communicate via the wireless communication network and see paragraph 0179; Wireless communication system 410 includes at least one node that performs residence time correction for PTP messages that travel through wireless communication system).

For claim 8, Joseph teaches wherein the grandmaster clock is hosted by one of the first wireless network entity and the second wireless network entity, at least one of the first wireless network entity or the second wireless network entity is operable to initiate communications in the wireless network to establish measures of at least one of message residence times or propagation delays in the wireless network from which clock offset information can be derived from the 
For claim 9, Joseph teaches wherein the first wireless network entity and the second wireless network entity are configured to determine at least one of residence times or propagation delays by exchanging timestamps of local clocks with other network entities (see paragraph 0167; to improve time synchronization, these ingress and egress times can be used to support time synchronization of components of a TSN that communicate via the wireless communication network; see paragraph 0179; Wireless communication system 410 includes at least one node that performs residence time correction for PTP messages that travel through wireless communication system and see paragraph 0180; wireless communication system 410 may carry 
For claim 10, Joseph teaches wherein one of the first wireless network entity and the second wireless network entity embodies a multi-layer protocol stack, and the first wireless network entity and the second wireless network entiy exchange timestamps of two layers of the multi-layer protocol stack (see paragraph 0148; wireless communication network 100 may be a packet-based network that operate according to a layered protocol stack. In the user plane, communications at the bearer or Packet Data Convergence Protocol (PDCP) layer may be IP-based. A Radio Link Control (RLC) layer may perform packet segmentation and reassembly to communicate over logical channels. A Medium Access Control (MAC) layer may perform priority handling and multiplexing of logical channels into transport channels. The MAC layer may also use hybrid automatic repeat request (HARQ) to provide retransmission at the MAC layer to improve link efficiency. In the control plane, the Radio Resource Control (RRC) protocol layer may provide establishment, configuration, and maintenance of an RRC connection between a UE 115 and a base station 105 or core network 130 supporting radio bearers for user plane data. At the Physical layer, transport channels may be mapped to physical 
For claim 11, Joseph teaches synchronizing a guided communication network with a wireless network, the guided network including a plurality of guided communication network entities, the wireless network including a plurality of wireless network entities, one of the guided communication network entities and the wireless network entities hosting a grandmaster clock operable to generate a grandmaster clock signal, the one hosting the grandmaster clock being a boundary network entity, in communication with the other networks, the guided communication network being implemented by a wired network; and transmitting, by the boundary network entity, to the other networks, a timing synchronization message to enable network entities of the other networks to establish timing synchronization with the grandmaster clock signal, the 

For claim 13, Joseph teaches wherein the grandmaster clock is hosted by one of the wireless network entities, and the method further comprises initiating, by at least one wireless network entity, communications in the wireless network to establish measures of at least one of message residence times or propagation delays in the wireless network, and clock offset information is 
For claim 14, Joseph teaches a manager configured to manage communication between a guided communication network and a wireless network, the guided communication network being implemented by a wired network, a receiver configured to receive a network time signal from each network, and, on the basis of a designation of the network time signal of one of networks as a grandmaster time signal; and a transmitter configured to transmit a timing synchronization message to another network, the timing synchronization message being capable of enabling network entities of the another network to establish timing synchronization with a grandmaster clock, the timing synchronization being provided between entities of the guided communication 


For claim 16, Joseph teaches further comprising an issuing unit configured to issue propagation delay messages to determine at least one of residence times or propagation delay in one or more of the networks (see paragraph 0167; to improve time synchronization, these ingress and egress times can be used to support time synchronization of components of a TSN that communicate via the wireless communication network; see paragraph 0179; Wireless communication system 410 includes at least one node that performs residence time correction for PTP messages that 
For claim 17, Joseph teaches managing communication between a guided communication network and a wireless network, the guided communication network being implemented by a wired network, the method comprising receiving a network time signal from each network, and, on the basis of a designation of the network time signal of one of networks as a grandmaster time signal, and transmitting a timing synchronization message to another network, the timing synchronization message enabling network entities of the another network to establish timing synchronization with a grandmaster clock, the timing synchronization being provided between entities of the guided communications network and entities of the wireless network (see paragraph 0163; communication system 200 that supports wireless communication system enhancements for transparent and boundary clocks in accordance with aspects of the present disclosure. In some examples, communication system 200 may implement aspects of wireless communication network 100. Communication system 200 may include two time sensitive 
For claim 18, Joseph teaches further comprising issuing, with the timing synchronization message, clock offset information to account for at least one of residence times or propagation delay in one or more of the networks  (see paragraph 0167; to improve time synchronization, these ingress and egress times can be used to support time synchronization of components of a TSN that communicate via the wireless communication network; see paragraph 0179; Wireless communication system 410 includes at least one node that performs residence time correction 
For claim 19, Joseph teaches further comprising issuing at least one of residence time or a propagation delay message to determine propagation delay in one or more of the networks (see paragraph 0167; to improve time synchronization, these ingress and egress times can be used to support time synchronization of components of a TSN that communicate via the wireless communication network; see paragraph 0179; Wireless communication system 410 includes at least one node that performs residence time correction for PTP messages that travel through wireless communication system and see paragraph 0180; wireless communication system 410 may carry synchronization messages (e.g., PTP messages) with corrections to fields in messages based on a residence time of the message within wireless communication system 410. Residence time correction (RTC) may be used to correct for the time it takes a synchronization message (e.g., Sync, Follow_Up) to propagate through wireless communication system 410. For example, if a PTP message is received from TSN 405 at node 1 435-a of wireless .

Allowable Subject Matter
Claim(s) 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sivasiva Ganesan (US 2021/0144666 A1) is cited to show TIME SYNCHRONIZATION IN INTEGRATED 5G WIRELESS AND TIME-SENSITIVE NETWORKING SYSTEMS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464